DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 11/21/2022 is acknowledged.
Claims 1-3 and 7-9 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/21/2022.
Claims 16-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. The Examiner has withdrawn these clams as the claims are dependent on the claims 1 and 7, which are withdrawn.
Claims 4-6, 14 and 15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  The examiner has determined that the limitation of “a retractable torque pin” is only found in the species corresponding to figure 5B (Species D). See instant specification, [0036]. In the instant specification, [0027-0029], the examiner sees no indication that the pin 240 of the elected species is retractable.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  
The examiner notes the patent number US 10,343,654 is cited in the specification. This is not acceptable, as it is not cited in a separate IDS paper.
The examiner considered the above reference. However, the applicant is reminded of the need to submit the reference in an IDS paper.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a biasing member is interposed between the sleeve and one of the drive head and the housing, the biasing member urging the pin into a preferred position” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US Pub. 20180312143 A1) in view of Baxter (US Pat. 5423518 A)
With respect to claim 4, Evans discloses: a selectively engaged crank (abstract) for a jack having manual rotary actuation and tool-drive actuation positions, the crank comprising: a lift mechanism including a displacement screw (32, fig 6, [0020]) contained within a housing (42, fig. 4); a drive head (34, fig. 4) extending out of the housing.
Evans does not disclose: a sliding sleeve positioned around an extension shaft coupled to the drive head, the sliding sleeve coupled to a crank member coupled and a slot formed within the sleeve; a pin or protrusion extending radially out from the extension shaft; and wherein the pin is positioned to rotate freely from the sliding sleeve when the drive head is engaged by a tool-drive actuator and wherein the slot is configured to receive and secure the pin within the slot when the sliding sleeve is axially displaced, thereby causing the crank member to drive the displacement screw.

    PNG
    media_image1.png
    747
    593
    media_image1.png
    Greyscale

Baxter, in the same field of endeavor, teaches, a sliding sleeve (see ann. fig above) positioned around an extension shaft coupled to the drive head, the sliding sleeve coupled to a crank member (109) coupled and a slot formed within the sleeve; a pin (see ann. fig.) or protrusion extending radially out from the extension shaft; and wherein the pin is positioned to rotate freely (see dashed line indicating position in ann. fig.) from the sliding sleeve and wherein the slot is configured to receive and secure the pin within the slot when the sliding sleeve is axially displaced (towards left side of this page, when crank is coupled to shaft), thereby causing the crank member to drive the displacement screw.
The result of Evans in view of Baxter is that the pin is positioned to rotate freely when the drive head is exposed for use with a tool drive actuator
It would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to have incorporated the sliding sleeve, pin and slot into Evans, in light of the teachings of Baxter, as this allows the crank to be stowed (col. 6, lines 28-32 of Baxter). 
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over in Evans view of Baxter and further in view of Kenny (US Pat. 6029535 A)
Evans in view of Baxter do not teach (claim 5) of a biasing member is interposed between the sleeve and one of the drive head and the housing, the biasing member urging the pin into a preferred position and (claim 6)  that the slot is J shaped.
Kenny, applicable to a problem being solved, teaches (claim 5) of a biasing member (24, fig. 9) is interposed between the sleeve (analogous to 36) and one of the drive head and the housing (analogous to 14, as one can reasonably tell from Baxter), the biasing member urging the pin into a preferred position and (claim 6)  a J-shaped slot 954b is end of J shape).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated a biasing member sand a J shaped slot, in view of the teachings of Kenny, as this allows axial movement, while urging the sleeve and the drive head/housing to be aligned in a specific position, as necessary for use (Kenny, Abstract).
Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over in Evans view of Baxter and further in view of Konus (US  Pat 0363522 A).
Evans in view of Baxter does not teach (claim 14) that the crank member includes a lengthwise slot formed on the crank member and wherein a grip is configured to be adjustably repositionable within the lengthwise slot and that (claim 15) the lengthwise slot includes orthogonal notches to receive and secure the grip in high-speed and low-speed rotational engagement positions.
Konus, applicable to the problem being solved, teaches (claim 14) of a crank member (E) that includes a lengthwise slot (along multiple positions K) formed on the crank member and wherein a grip (grip F) is configured to be adjustably repositionable (see figure 4) within the lengthwise slot and that (claim 15) the lengthwise slot includes orthogonal notches (at multiple positions K) to receive and secure the grip in high-speed and low-speed rotational engagement positions.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the crank of Evans in view of Baxter, to incorporate a lengthwise slot and orthogonal notches because this provides an adjustable throw  (page 1, lines 19-22 of Konus), while placing the grip more secure (Page 1, lines 59-65, of Konus).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Huang whose telephone number is (571)272-6750. The examiner can normally be reached Monday to Friday 9:00 am to 5:00 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Steven Huang/Examiner, Art Unit 3723                                                                                                                                                                                                        

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723